DLD-231                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1358
                                       ___________

                         IN RE: CURTIS MARSHALL DIXON,
                                                   Petitioner
                       ____________________________________

                        On a Petition for Writ of Mandamus from
                              the United States District Court
                         for the Eastern District of Pennsylvania
                         (Related to E.D. Pa. No. 2:00-cr-00146)
                           District Judge: James Knoll Gardner
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 4, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: June 10, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Curtis Marshall Dixon, proceeding pro se and in forma pauperis, filed a

petition for writ of mandamus pursuant to 28 U.S.C. § 1651, alleging extraordinary delay

in the adjudication of his motion for a writ of error coram nobis by the United States

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
District Court for the Eastern District of Pennsylvania in E.D. Pa. No. 2:00-cr-00146.

Thereafter, on March 17, 2015, the District Court denied the motion. Dixon sought a

certificate of appealability, which the District Court also denied. Because the motion has

been resolved by the District Court, Dixon has received the relief he sought from this

Court, and we will dismiss the mandamus petition as moot. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”)




                                              2